Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfred Cheese appeals the district court’s order denying reconsideration of the court’s order denying relief on Cheese’s “Motion To Vacate, Set Aside Or Modify; and/or Motion to Correct The Misapplication Of The Law In The April 16, 2013 Order Entered by The Court; and/or The Application Of The New Law Entered By the United States Supreme Court.” We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.